

114 HR 6327 IH: Main Street Input Opportunity Act of 2016
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6327IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Mr. Walberg introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to require that the Department of Labor be a covered agency
			 for purposes of regulatory flexibility analyses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Main Street Input Opportunity Act of 2016. 2.Department of Labor required to conduct regulatory flexibility analysesSection 609(d)(3) of title 5, United States Code, is amended to read as follows:
			
 (3)the Department of Labor.. 